Appellant was convicted in the District Court of Rusk County of the offense of murder, and his punishment fixed at seven years in the penitentiary.
The record is before us without statement of facts or bill of exceptions. The indictment appears to be in conformity with the law, and the charge of the court in all things follows approved precedents and fully submits the elements of the offense charged. Several special charges appear in the record, but in the absence of a statement of facts we are unable to decide whether same were called for. In this condition of the record, no reversible error appearing, the judgment of the trial court will be affirmed.
Affirmed.